                     Case 1:17-cv-01205-LJO-EPG Document 72 Filed 01/10/20 Page 1 of 2


                    1    Leonard C. Herr, # 081896
                         Caren L. Curtiss, #311218
                    2    HERR PEDERSEN & BERGLUND LLP
                         Attorneys at Law
                    3    100 Willow Plaza, Suite 300
                         Visalia, California 93291
                    4    Telephone: (559) 636-0200

                    5    Attorneys for Defendant/Counter-Claimant,
                         CITY OF VISALIA
                    6

                    7

                    8                                UNITED STATES DISTRICT COURT

                    9                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                    10

                    11    RLI INSURANCE COMPANY,                           Case No.: 1:17-CV-01205-LJO-EPG

                    12                  Plaintiff,

                    13           v.                                        STIPULATION FOR DISMISSAL
                                                                           [FRCP RULE 41(a)(1)(A)(ii)]
                    14    CITY OF VISALIA,

                    15                  Defendant.

                    16
                          CITY OF VISALIA,
                    17
                                        Counter-Claimant,
                    18
                                 v.
                    19
                          RLI INSURANCE COMPANY; ZURICH
                    20    AMERICAN INSURANCE COMPANY;
                          and THE RIVERSTONE GROUP,
                    21
                                        Counter-Defendants.
                    22

                    23

                    24         IT IS HEREBY STIPULATED by and between the current parties to this

                    25   case, Defendant/Counter-Claimant CITY OF VISALIA and Counter-Defendant

                    26   ZURICH AMERICAN INSURANCE COMPANY by and through their respective

                    27   attorneys of record, that the above-captioned action between them be dismissed

                    28   with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
HERR PEDERSEN                                                        -1-
 & BERGLUND
Attorneys at Law
100 Willow Plaza                                        STIPULATION FOR DISMISSAL
     Suite 300
                                                          [FRCP RULE 41(a)(1)(A)(ii)]
Visalia, CA 93291
  (559) 636-0200
                     Case 1:17-cv-01205-LJO-EPG Document 72 Filed 01/10/20 Page 2 of 2


                    1             The parties request that the Court enter an order forthwith dismissing the

                    2    entire action with prejudice as to all causes of action as against ZURICH

                    3    AMERICAN INSURANCE COMPANY. Each side is to bear their own attorney’s

                    4    fees and costs.

                    5             IT IS SO STIPULATED.

                    6

                    7    Dated:   January 10, 2020          HERR PEDERSEN & BERGLUND LLP

                    8

                    9                                       By: /s/ Leonard C. Herr
                                                                LEONARD C. HERR
                    10                                          Attorney for Defendant/Counter-Claimant,
                                                                CITY OF VISALIA
                    11

                    12

                    13   Dated: January 10, 2020            SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC

                    14

                    15                                      By: /s/ Randolph P. Sinnott
                                                                RANDOLPH P. SINNOTT
                    16                                          Attorney for Counter-Defendant,
                                                                ZURICH AMERICAN INSURANCE COMPANY
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
HERR PEDERSEN                                                      -2-
 & BERGLUND
Attorneys at Law
100 Willow Plaza                                      STIPULATION FOR DISMISSAL
     Suite 300
                                                        [FRCP RULE 41(a)(1)(A)(ii)]
Visalia, CA 93291
  (559) 636-0200
